Citation Nr: 0824529	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a higher initial rating for traumatic 
arthritis of the lumbar spine, currently rated as 40 percent 
disabling.

2. Entitlement to service connection for arthritis of the 
legs and hips, to include as secondary to traumatic arthritis 
of the lumbar spine.

3. Entitlement to a total rating based upon individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from April 2002 and 
January 2003 rating decisions of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for arthritis of the 
lumbar spine, and granted a 40 percent rating, effective 
February 2000.  The RO denied service connection for 
arthritis of the legs and hips, to include secondary to 
arthritis of the lumbar spine.  The RO also denied a TDIU.  
This appeal is now under the jurisdiction of the Roanoke, 
Virginia RO.

These issues were remanded in November 2006 for further 
development.  That development having been completed, these 
claims now return before the Board.

The issue of entitlement to assignment of a total disability 
rating based on unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The objective findings associated with the veteran's 
traumatic arthritis of the lumbar spine consist of severe 
limitation of motion.  They do not exceed severe 
intervertebral disc syndrome or severe limitation of motion.  
The findings do not more nearly approximate a finding of 
pronounced intervertebral syndrome, a finding of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or a finding of 
ankylosis of the thoracolumbar spine.

2.  The preponderance of the evidence of record is against a 
finding that the veteran has arthritis of the legs and hips 
that is related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent, 
for traumatic arthritis of the lumbar spine, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243-8526 (2007).

2.  Arthritis of the legs and hips was not incurred in or 
aggravated by active military service, nor is it secondary to 
any service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2001, June 2002, July 2002, April 
2005, March 2006, and December 2006.  These letters informed 
the veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the veteran should provide.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal.

In addition, the veteran's claim for a higher rating for his 
back disorder arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted and the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the law 
requires no further notice.  

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  Moreover, the veteran was sent a letter noting the law 
as it pertains to effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.


Entitlement to a higher initial rating for traumatic 
arthritis of the lumbar spine, currently rated as 40 percent 
disabling.

The veteran contends that a higher rating is warranted for 
his service connected arthritis of the lumbar spine.  
Specifically, the veteran argues that his symptomatology is 
greater than that contemplated by his current 40 percent 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2007).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 40 percent, 
for the veteran's service connected low back disability, have 
not been met.  Reviewing the relevant evidence of record, the 
evidence shows that the veteran has been seen throughout the 
course of this appeal with complains of back pain and 
significant limitation of motion.

The veteran received a VA examination for his spine in March 
2002.  At that time he complained of chronic low back pain 
that goes across the lower part of his back and along the 
belt line and then down into the left leg and foot.  The 
veteran was found to have a significantly positive straight 
leg raising test of the left leg, with back and leg pain.  
His calf muscles measured 40.5 cm.  His spinal range of 
motion was forward to 20 degrees, with no extension, and no 
tilting.  He walked with a limp.

The veteran received a state disability examination in August 
2002.  At that time, examination of the lumbar spine revealed 
normal curvature, pain on range of motion testing, and 
tenderness.  There was no spasm.  Flexion was to 65 degrees.  
Extension was to 10 degrees.  Lateral bending was 20 degrees 
bilaterally.  Straight leg raise test was normal to 90 
degrees with no complaints.  The examiner specifically 
indicated that there was no evidence of radiculopathy.

The veteran received a VA spine examination in October 2002.  
At that time, the veteran reported a constant low back ache 
with radiation to his legs, as well as numbness on the 
posterior aspect of his left thigh.  Upon examination, his 
lumbar spine was without edema or ecchymosis.  There was some 
tenderness noted about L4 to L5.  There was no crepitus noted 
on range of motion.  He had normal muscular tone of the lower 
back.  The veteran stated he was unable to do any extension 
of his back due to pain.  Forward flexion was to 30 degrees 
with pain at 20 degrees.  Lateral flexion to the right was 20 
degrees, and to the left was 30 degrees.  He had full 
rotation to the right and left, with pain.  The veteran was 
diagnosed with degenerative disc disease of the lumbar spine.

X-rays of the veteran's spine taken in August 2004 noted 
moderate to severe degenerative disc disease at the T12-L1 
level.

The veteran received a VA fee basis examination in May 2005.  
At that time, the veteran was found to have tenderness in the 
L4-5 area of the lumbar spine, as well as pain on touching 
most any part of his body.  There was no muscle spasm or 
tenderness.  There was pain on straight leg raising with 
minimal elevation of both feet to 10 to 15 degrees.  He had 
no anklyosis.  Flexion of the lumbar spine was to 30 degrees, 
extension was to 10 degrees, right and left lateral were to 
10 degrees, and right and left lateral rotation were to 0 
degrees.  All of these conditions were limited by pain at the 
end of these ranges of motion.  There was no fatigue, 
weakness, lack of endurance, or incoordination.  There was 
pain after repetitive use.  The veteran had no intervertebral 
disc syndrome.  There was no bowel, bladder, or erectile 
dysfunction.  His neurologic examination showed normal motor 
function.  

The veteran was diagnosed with traumatic arthritis of the 
lumbar spine.  The examiner indicated that he could not make 
any statement regarding the relationship between the 
veteran's service connected back disability and his 
employability, without reasonable doubt.  He indicated that 
the veteran appeared to have pain everywhere in his body that 
did not seem to be related to his service connected injury.  
The examiner was not able to state that the veteran's current 
back problems were related to his inservice injury which 
occurred over 30 years ago.  The examiner indicated that the 
veteran had numerous other medical problems that were not 
related to service that would need to be corrected before the 
veteran could work.

The veteran received an MRI in January 2006, for suspected 
lumbar radiculopathy.  The veteran was found to have a 
negative MRI examination of the lumbar spine, and an 
incidental note was made of a small to moderate central disc 
protrusion at T12-L1.  The veteran was not diagnosed with 
lumbar radiculopathy.

A November 2006 report of VA outpatient treatment 
specifically indicated that the veteran's back pain was 
relieved with medication.

The veteran underwent bone density scanning in October 2007.  
The testing showed no densitometry of the lumbar spine that 
would indicate osteoporosis.  Bone densitometry of the left 
hip indicated osteopenia.

To warrant a higher rating under Diagnostic Code 5293, in 
effect prior to September 23, 2002, the veteran would have to 
be found to have pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  While the veteran has consistently reported severe 
pain, and radiculopathy symptoms, there is no objective 
evidence of muscle spasm, absent ankle jerk, or other 
neurological findings.  As noted above, an MRI study of the 
veteran's spine, while incidentally noting a disc protrusion 
as T12-L1, was found to be negative, and did not diagnose the 
veteran with lumbar radiculopathy.  As well, none of the 
veteran's VA examinations have diagnosed the veteran with any 
neurological findings related to his service connected lumbar 
spine disability.  Thus, the Board does not find this level 
of symptomatology, with no finding of muscle spasm or 
significant neurological deficit, to be consistent with a 
finding of pronounced intervertebral disc syndrome, such that 
a higher rating would be warranted under this code.

As to a higher rating under Diagnostic Code 5292 in effect 
prior to September 23, 2002, the Board notes that the veteran 
is already receiving the maximum rating under that code.

Under the criteria for Diagnostic Code 5293, newly in effect 
in September 2002, a higher evaluation would require 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is defined in that code as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The Board finds that the preponderance of the 
evidence of record does not show that the veteran has had 
incapacitating episodes of at least six weeks during a 12 
month period such that a higher rating would be warranted.  
While the Board concedes that the veteran's service connected 
back disorder is at times disabling, there is no evidence, as 
noted above, which shows that the veteran at any time has 
been prescribed bed rest by a physician.  As the Board finds 
that there is no evidence of incapacitating episodes of at 
least six weeks during a twelve month period, as 
incapacitating episodes are defined under the relevant 
Diagnostic Code, the Board finds that a higher rating would 
not be warranted under this code as well.

Finally, as to a higher rating under the newest Diagnostic 
Code, 5243, the veteran would be required to have unfavorable 
ankylosis of the entire thoracolumbar spine.  While the 
veteran does have significant limitation of motion of his 
lumbar spine, the evidence of record does not show that the 
veteran has any anklyosis.  While the veteran has at times 
been found to have essentially no extension, he is at all 
times been found to have some range of motion of the spine, 
such as flexion.  Further, there is no showing of motor, 
sensory or other deficit that would warrant a separate 
evaluation for neurological manifestations of the veteran's 
degenerative disc disease.  While the veteran has complained 
of neurological problems related to his lumbar spine, the 
veteran has been at all times found to be neurologically 
intact.  Thus the Board also finds that a higher rating would 
not be warranted under this code as well.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
the veteran's service connected low back disability, under 
any of the applicable codes.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for arthritis of the legs 
and hips, to include as secondary to traumatic arthritis of 
the lumbar spine.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for arthritis of the 
legs and hips.  While the veteran has occasionally reported 
problems with pain in the legs and hips which he related to 
his service connected back disability, there is no evidence 
of record showing that the veteran has, at any time, been 
diagnosed with arthritis of the legs or hips.  An October 
2005 X-ray of the veteran's hips was normal.  The veteran had 
bone density scanning in October 2007, specifically to check 
for osteoporosis.  However, that bone density scan showed no 
evidence of osteoporosis.  The veteran's left hip was shown 
to have osteopenia, which is a slightly lowered level of bone 
density which can in some cases develop into osteoporosis, 
however, this is not a diagnosis of arthritis.  

Incumbent on a finding of service connection is a finding 
that the veteran has the disability for which service 
connection is claimed.  As no evidence has been submitted 
which shows that the veteran has ever been diagnosed with 
arthritis of the hips or legs, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 40 
percent disabling, is denied.

Entitlement to service connection for arthritis of the legs 
and hips, to include as secondary to traumatic arthritis of 
the lumbar spine, is denied.


REMAND

Entitlement to a total disability rating based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, this shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 U.S.C.A. § 1155, 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

The veteran does not meet the schedular requirements for 
consideration of a TDIU as no disability is rated at least 60 
percent or more and his combined evaluation is less than 70 
percent.  He is service-connected only for arthritis of the 
back at a 40 percent evaluation.  Although he has a 
disability ratable at 40 percent, he does not have sufficient 
additional service connected disability to bring the combined 
rating to 70 percent or more, and thus he fails to the meet 
the percent requirements of 4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

Reviewing the evidence of record, the veteran has a GED.  The 
veteran last worked in November 1999 as an exterminator.  As 
noted above, the veteran is currently service connected at a 
40 percent evaluation for his service connected traumatic 
arthritis of the back.  While the veteran's primary diagnosis 
on his Social Security examination is spinal disc disorders, 
the Board points out that the veteran has also complained of 
cervical spine problems, which may be included in this 
diagnosis, and that the veteran was also given a secondary 
diagnosis of "obesity and other hyperalimentation".

A VA examiner in May 2005 concluded, in essence, that he 
could not make any definite statement regarding the 
relationship between the veteran's service connected back 
disability and his employability.  The examiner noted that 
the veteran had pain everywhere in his body that did not seem 
to be related to his service-connected injury.  He stated 
that in terms of his employability, he had other issues 
including body aches and anxiety which made him unemployable.  
The examiner concluded that the contribution of his back was 
difficult to ascertain, and that he could likely work if his 
MRI showed no herniated disc and his pain could be controlled 
with non-narcotic medications.  The Board notes that a later 
MRI performed in January 2006 resulted in a diagnosis of (1) 
negative MRI examination of lumbar spine; and (2) T12-L1 
small moderate central disc protrusion.  

The Board is unable to resolve the issue on appeal based on 
the evidence currently of record.  It is unclear how the 
opinion by the VA examiner in 2005 should be interpreted in 
light of the subsequent MRI which was performed.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4).  VA has an 
obligation to afford claimants for disability benefits a 
thorough, contemporaneous examination when necessary to 
evaluate a disability. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, additional development of 
evidence is required, to include another VA examination.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  Schedule the veteran for a VA 
examination to determine the current level 
of severity of the service connected 
disability.  Provide the veteran with 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  The veteran's claims folder 
must be made available to and reviewed by 
the examining physician.  Following the 
examination, the examiner should address 
the following:

a)  Describe all symptoms caused by the 
service-connected back disorder, as well 
as the severity of each symptom.  

b)  List any side effects the veteran has 
from the medication taken for his service-
connected disability, and identify all 
side-effects which impact his ability to 
obtain and/or retain a substantially 
gainful occupation.  Please include a 
discussion of whether the severity of the 
service-connected back disorder requires 
the use of narcotics.  

c)  State whether the veteran's service-
connected disability prevents him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the appellant's service-connected 
disability, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.

2.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


